


110 HRES 255 IH: Congratulating the Florida A&M

U.S. House of Representatives
2007-03-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		1st Session
		H. RES. 255
		IN THE HOUSE OF REPRESENTATIVES
		
			March 19, 2007
			Mr. Towns (for
			 himself, Mr. Hastings of Florida,
			 Ms. Corrine Brown of Florida,
			 Mr. Meek of Florida,
			 Mr. Boyd of Florida, and
			 Mr. Al Green of Texas) submitted the
			 following resolution; which was referred to the
			 Committee on Education and
			 Labor
		
		RESOLUTION
		Congratulating the Florida A&M
		  University Marching 100 Band for all of its accomplishments,
		  including its performance in the Super Bowl XLI halftime show.
	
	
		Whereas in the 40 Super Bowls prior to Super Bowl XLI no
			 National Football League (NFL) team that played in the Super Bowl had an
			 African-American head coach;
		Whereas on February 4, 2007, in Miami, Florida, the
			 Chicago Bears, coached by Lovie Smith, and the Indianapolis Colts, coached by
			 Tony Dungy, competed in Super Bowl XLI, making history for the National
			 Football League;
		Whereas the Florida A&M University Marching
			 100 band enhanced the significance of Super Bowl XLI by representing
			 the talent of Historically Black Colleges and Universities (HBCU) during their
			 halftime show performance with one of the world’s most popular and influential
			 musicians, Prince, who is also an African American;
		Whereas Super Bowl XLI was the fourth Super Bowl
			 performance of the Florida A&M University Marching 100,
			 which appeared as a solo halftime performer in Super Bowl III and Super Bowl V,
			 and performed during the pre-game show in Super Bowl XXXIX;
		Whereas the Florida A&M University Marching
			 100 Band was organized in 1892 under the tutelage of P.A. Van Weller
			 from a meager store of 16 instruments and under the leadership of the legendary
			 Dr. William P. Foster, the Marching 100 flourished making a name
			 for themselves around the world;
		Whereas the Florida A&M University
			 Marching 100 Band is now under the visionary and passionate
			 leadership of Dr. Julian E. White;
		Whereas in 1985 the Florida A&M University
			 Marching 100 Band was awarded the Sudler Trophy, the highest
			 honor a collegiate marching band can receive;
		Whereas the Florida A&M University
			 Marching 100 Band was the fourth band in the nation, the first
			 southern band, the first HBCU band, and the first and only band in the
			 Mid-Eastern Athletic Conference to receive the award, which is considered by
			 many to be the Heisman Trophy for college bands;
		Whereas the Florida A&M University Marching
			 100 Band has appeared on television over 30 times, including during
			 halftime performances, has participated in the 1984 Summer Olympic games, has
			 been the subject of feature segments on 20/20, 60 Minutes, P.M. Magazine, and
			 has appeared in three commercials;
		Whereas other notable performances by the
			 band include the 1989 French Bicentennial Bastille Day Parade, two Presidential
			 inauguration parades, and the 48th Grammy Awards; and
		Whereas the Florida A&M University Marching
			 100 Band lives by the motto: Perfection in music, highest
			 quality of character, and precision in marching, and continues to be a
			 role model of excellence for bands across the country and a great
			 representative of the HBCU community: Now, therefore, be it
		
	
		That the House of Representatives
			 congratulates Dr. Castell Bryant who is the interim president of the Florida
			 A&M University Marching 100 Band, Dr. Julian E. White who is
			 the director of such band, the Marching 100 band staff, Head
			 Drum Major Shaun West, Band President Chandler Wilson, and the members of the
			 Marching 100 for all of their accomplishments and for their
			 halftime show participation in the historic Super Bowl XLI.
		
